Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention relates to server receiving videos of persons making presentations, converting into text and generating a slide showing the first summary of the first text and a second summary of the second text, displaying summary in association with the first person and the second summary in association with the second person.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims in combination with other elements. For example independent claim 21 has claim limitations such as  receiving, at a server, a first video feed from a first camera; processing, using a processor of the server, the first video feed to: extract a first text from a first segment of the first video feed; and  identify a first person; receiving, at the server, a second video feed from a second camera; processing, using the processor of the server, the second video feed to: extract a second text from a second segment of the second video feed; and identify a second person;  generating, using the processor of the server, a slide showing a first summary of the first text and a second summary of the second text, wherein: the first summary is displayed in association with the first person and the second summary is displayed in association with the second person; and the first summary is selectable to display a first media file and the second summary is selectable to display a second media file.  Independent claim 40 has claim limitations such as receiving, at a server, a first video feed from a 
Claims 21-40 (now renumbered 1-20) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2014/0232814A1) to Malhorta et al. discloses system and method of managing a presentation which teaches: The system and method capture an image of a presenter of a presentation. The image of the presenter may be a still image or a video stream. In one embodiment, the image of the presenter has the background removed. An image of the presentation is captured. The image of the presentation may be a still image or a video stream. A transition, such as a gesture or movement 
--(US 2012/0242695A1) to Martin discloses augmented reality system for public and private seminars which teaches: Described are computer implemented augmented reality techniques for public and private seminars that includes receive an indication of a start of a segment of a live presentation, the live presentation comprising at least one segment, with the at least one segment having at least one presentation component; receive information related to a plurality of users, receive rules to analyze the information and select from the information, private information pertaining to a particular user, with the selected information being relevant to the at least one presentation component of the at least one segment of the live presentation, generate an image that when rendered on a display device renders the private information pertaining to the particular user for that presentation component, and send the image of the private information to a device associated with the particular user.

[0044] An embodiment of the present invention may be directed to managing the collaborative space or interface and then sharing the captured images and/or text with a plurality of participants or recipients on various devices. In this example, the collaborative progress and interactions may be shared in real-time. For example, multiple participants may be in a video conference across various locations. A first participant may generate images on a whiteboard or digital interface/screen. In this example, a camera device (or other screen capture device) may capture the images on the whiteboard, send the images to a server where the server may apply image processing (e.g., including OCR and machine learning, etc.) to generate text and images. The OCR-ed text and images may then be transmitted and shared with the participants in real-time (or near real-time) of the video conference. The camera may be associated with the video conference system or a separate mobile device. An embodiment of the present invention may be directed to syncing the images while additional edits and modifications are made to the whiteboard. In addition, other participants may contribute to the shared image on a corresponding screen. The images may be captured, transmitted and processed so that edits and modifications may be shared with the other participants. Accordingly, by using OCR technology to render text and/or images, each participant may be able to view and edit in real-time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651